UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2012 or  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-53570 ActiveCare, Inc. (Exact name of registrant as specified in its charter) Delaware 87-0578125 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5095 West 2100 South West Valley City, Utah (Address of principal executive offices) (Zip Code) (801) 974-9474 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo  Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer  Accelerated filer  Non-accelerated filer  Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) YesNox As of May 24, 2012, the registrant had 44,309,771 shares of common stock outstanding. ActiveCare, Inc. Quarterly Report on Form 10-Q Table of Contents Page PART I – FINANCIAL INFORMATION 3 Item 1.Financial Statements 3 Condensed Consolidated Balance Sheets (unaudited) 3 Condensed Consolidated Statements of Operations (unaudited) 5 Condensed Consolidated Statements of Cash Flows (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 8 Item 2.Management’s Discussion and Analysis of Financial Condition and Results ofOperations 18 Item 3.Quantitative and Qualitative Disclosures About Market Risk 27 Item 4.Controls and Procedures 27 PART II – OTHER INFORMATION 28 Item 1.Legal Proceedings 28 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3.Defaults Upon Senior Securities 28 Item 5.Other Information 28 Item 6.Exhibits 29 SIGNATURES 30 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements ActiveCare, Inc. Condensed Consolidated Balance Sheets (Unaudited) March 31, 2012 September 30, 2011 Assets Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $11,693 and $6,820, respectively Inventories, net of inventory valuation of $4,555 and $4,404, respectively Prepaid expenses and other assets Total current assets Property and equipment, net of accumulated depreciation of $495,910 and $464,276, respectively Deposits Domain name, net of amortization of $1,787 and $1,430, respectively Leased equipment, net of amortization of $82,406 and $54,549, respectively Patent, net of amortization of $165,152 and $0,respectively - License agreement, net of amortization of $0 and $81,310,respectively - Acquired customer contract - Goodwill - Total assets $ $ See accompanying notes to condensed consolidated financial statements 3 ActiveCare, Inc. Condensed Consolidated Balance Sheets (Unaudited) (cont.) March 31, 2012 September 30, 2011 Liabilities and Stockholders’ Equity / (Deficit) Current liabilities: Accounts payable $ $ Accounts payable – related party - Accrued expenses Dividends payable - Derivative liability - Deferred revenue Note payable, net of discount of $57,061 and $0, respectively Accrued payable on license agreement - Total current liabilities Total liabilities Stockholders’ equity (deficit) Preferred stock; $.00001 par value, 10,000,000 shares authorized; 480,000 and 0 shares issued and outstanding, respectively 5 - Common stock, $.00001 par value, 70,000,000 shares authorized; 42,809,771 and 38,568,160 shares issued and outstanding,respectively Additional paid in capital Accumulated deficit ) ) Total stockholders’ equity (deficit) ) ) Total liabilities and stockholders’ equity (deficit) $ $ See accompanying notes to condensed consolidated financial statements 4 ActiveCare, Inc. Condensed Consolidated Statements of Operations (Unaudited) Three months ended Six months ended March 31, March 31, Revenues: CareServices $ Reagents Chronic Illness Monitoring - - Total revenues Cost of Revenue CareServices Reagents Chronic Illness Monitoring - - Total cost of revenues Gross deficit ) Operating expenses Research and development Selling, general and administrative (including $759,087,$929,129,$4,124,110, $1,611,600, respectively, of compensation expense paid in stock or as a result of amortization of stock options/warrants) Loss from operations ) Other income (expenses): Loss on derivative liability ) - ) - Loss on disposal of equipment - ) - ) Interest income 2 81 Interest expense (including $97,531 and $0, $165,069, and $0 respectively, of non cash expenses) Other expense - ) - ) Net loss $ ) $ ) $ ) $ ) Dividends on preferred stock $ ) $
